 'In the Matter of BOEING AIRPLANE COMPANYandSEATTLE PROFES-SIONAL ENGINEERING EMPLOYEES ASSOCIATIONandSEATTLE PROFES-SIONAL ENGINEERING EMPLOYEES ASSOCIATIONandAERONAUTICALINDUSTRIAL DISTRICT LODGE No. 751, INTERNATIONAL ASSOCIATION OFMACHINISTS (IND)andWASHINGTON STATE NURSES ASSOCIATIONandSEATTLE PROFESSIONAL ENGINEERING EMPLOYEES ASSOCIATIONandINTERNATIONAL BROTIIERHOOD OF ELECTRICAL WORKERS, LOCAL46, AFLCases Nos. 19-RCS,41,19-RC-3.1189,19-RC-34/,19-RC-361,19-RC-367, and 19-RC-381SUPPLEMENTAL DECISION 1CERTIFICATION OF REPRESENTATIVESANDORDERJanuary 19, 1950Pursuant to a Decision, Direction of Election, and Order 2 issuedby the Board, elections by secret ballot Were conducted on November 1,1949, under the direction and supervision,of the Regional Directorfor the Nineteenth Region, among the employees of the Employerin the voting groups described therein.Following the elections, theparties were furnished a separate Tally of Ballots for each votinggroup.Case No. 19-RC-381: ElectriciansThe Board ordered an election in this case to decide whether the,electricalmaintenance employees desired to be represented as a sepa-IAll the casesin the caption are not concerned in this decision.In the original decision;the Board dismissed the petitions in Cases Nos.19-RC-342 and 19-RC-367. In Case No.19-RC-361, an election was held on November 1,1949, which was won by the Washington.State Nurses Association.This organization was certified by the Regional Director on.November 10, 1949.2 86 NLRB 368.88 NLRB No. 72.227882191-51-16 228DECISIONSOF NATIONAL LABORRELATIONS BOARDrate unit by the IBEW,3 or wished to be represented by the Machinistsas part of the production and maintenance unit, or desired to berepresented by no union.The Tally of Ballots shows that there wereapproximately 111 eligible voters, that 105 valid ballots were cast, ofwhich 42 were for the IBEW, 50 for the Machinists, 2 against eitherlabor organization, and that there were 11 challenged ballots.As thechallenged ballots were sufficient in number to affect the results of theelection, the Regional Director conducted an investigation and, there-after, on November 14, 1949, issued and served upon the parties aReport on Challenged Ballots. In his report he recommended thatthe challenges to 10 ballots be sustained and the challenge to 1 ballotbe overruled.There were no exceptions to this report and we adoptits recommendations.As a result of these findings, it appears that the Machinists hasgained a majority of the valid votes cast,4 the employees involvedindicating thereby that they desire to be represented as part of theproduction and maintenance unit. In accordance with our originaldecision,we will therefore include the electrical maintenance em-ployees in the production and maintenance unit hereinafter foundappropriate, and we will dismiss the petition in this case.Case No. 19-RC-341: ChemistsIn this case the Board ordered an election among a group, of em-ployees of the Employer, described as "chemical testers," to determinewhether they wished to be represented as a separate unit by theSPEEA, or by the Machinists as part of the production and main-tenance unit, or by no union.Taking advantage of the opportunityoffered in our decision, the Machinists duly notified the RegionalDirector of its desire to withdraw from this election and its name wasaccordingly not included on the ballot.The Tally of Ballots cast atthe election held November 1, 1949, shows that the SPEEA receivedall of the 19 valid ballots cast.We will therefore certify the SPEEAas the representative for the purposes of collective bargaining of thechemical testers in a unit more fully described hereinafter.3As in our original decision, we will use short designations for the Unions involved, asfollows :Seattle Professional Engineering Employees Association, herein called SPEEA.Aeronautical Industrial District Lodge No. 751, International Association of Ma-chinists (Ind), herein call Machinists.Aeronautical Workers, Warehousemen and Helpers Local No. 451, affiliated with theInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, AFL, herein called Teamsters.International Brotherhood of ElectricalWorkers, Local 46, AFL,herein calledIBEW.4 Since a conclusive result is reached by our sustaining the challenges of 10 ballots, Itwill not be necessary to open and count the remaining challenged ballot. BOEING AIRPLANE COMPANY229Case No. 19-RC-344:Production and maintenance employeesThe Tally of Ballots in this case shows that there were approxi-mately 15,157 eligible voters, that there were 14,767 valid ballots cast,of which 8,107 were for the Machinists,4,127 for the Teamsters, 401against either labor organization, and that there were 2,132 challengedballots.On November 7, 1949, the Teamsters filed Objections to Conductof Election and Conduct Affecting Results of Election,in which onthree grounds, it requested that the election be set aside and that anew election be directed.After an investigation,the Regional Direc-tor issued his Report on Objections in which he found that the objec-tions did not raise substantial and material issues with respect to theelection and recommended that the Board overrule the objections andcertify the Machinists in accordance with Section 9 (a) of the Act.The Teamsters duly filed exceptions to this report.In its exceptionsthe Teamsters withdrew one of its three obj ections.6Objection 1.The Teamsters alleges that the notices of election posted at theEmployer's plants and mailed to absentee employees incorrectly statedthe voting unit, in that said notices failed to state the eligibility pay-roll period.It is admitted by all the parties that as originally issuedthe notices did not include the eligibility payroll date.However,upon being apprised of this lack, the Regional Director prepared andsent to the Employer stickers containing such date to be affixed to thenotices of election then posted on the bulletin boards.These stickerswere affixed before the election.There is some question as to the pre-cise date by which the affixing of the stickers was completed, andwhether all the notices posted were so corrected.In our view of thecase, it is not necessary to resolve these issues.6The notice of election did not incorrectly describe the unit or mis-inform the employees as to its coverage.The eligibility date is onlya limitation.While its lack might have led employees who were noteligible to vote to try to do so,it could not have caused eligible votersto stay away from the polls.We therefore overrule this objection 76The Teamsters requested oral argument on its objections.We find thatthe objections,with accompanying affidavit, the RegionalDirector's report thereon,the exceptions to that.report, and the statements submittedby the Machinists adequatelydefine the issues andthe positions of the parties.We thereforedeny the request for oral argument.6It is also immaterial that the notices to the absentee employeeswere nevercorrected.Employees were informed when the ballots were mailedto them thatthey were on thevoting eligibility list.7 The Suffolk Peanut Company, 73NLRB 734;LamarCottonOil Company,67 NLRB 1386. 230DECISIONS OF. NATIONAL LABOR RELATIONS BOARDObjection 0.This objection is based on the fact that some of the ballots containeda mistake concerning the affiliation of the Machinists.After theformal name of the Machinists, these ballots carried the letters (AFL)instead of (IND).There were 260 ballots cast which were so mis-printed.When the Regional Director was unsuccessful in getting anagreement between the parties that the misprinted ballots be counted,such ballots were declaredvoid.While recognizing that the number of defective ballots, in itself,could not have affected the result of the election, the Teamsters main-tains that the distribution of the incorrectly harked ballots prejudicedit in the eyes of the voters.The Teamsters points out that these ballotswere used in the early hours of the election. It alleges that the prin-cipal point in its preelection campaign -as that the Teamsters wasaffiliated with the American Federation of Labor while the Machinistswas not.Therefore, it argues that when the employees who cast the260 ballots during the early hours of the election saw on the officialballot that both unions involved in the contest appeared to be AFLaffiliates, they must have concluded that the Teamsters in its electioncampaign had falsified and misrepresented the facts to the employees;that those who used the ballots undoubtedly communicated this "dis-covery" to thousands of other employees who had not yet voted; andthat as a result of this false. rumor spreading throughout the plant,many employees must have become prejudiced against the Teamstersand voted for the Machinists, which they otherwise would not havedone.We are constrained to reject this line of argument for the followingreason : Even if the misprinted ballots could have led to the spreadingof such a false rumor, as so tenuously argued by the Teamsters, this-rumor would have been completely and definitely laid to rest in theminds of each voter by a look at his ballot before he cast it.All theballots other than the 260 defective ones bore the letters (IND) afterthe Machinists' designation."Accordingly, we overrule this objection.As the Tally of Ballots shows that the Machinists secured a majorityof the valid ballots cast in the election, we shall certify the Machinistsas the collective bargaining representative of the employees in the unithereinafter found appropriate.Upon the entire record in the cases, the Board makes the following:$Furthermore,the notices of election correctly labeled the Machinists as independent. BOEING AIRPLANE COMPANYSUPPLEMENTAL FINDINGS OF FACT231In Case No. 19-RC-341, we find the following employees to consti-tute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :All employees of the Employer in the State of Washington whowork in the receiving and testing department performing chemical orelectrical laboratory work, excluding clerks and supervisory employeeswithin the meaning of the Act.In Case No. 19-RC-344, we find the following employees to consti-tute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act:All production and maintenance employees of the Employer in theState of Washington, excluding staff nurses, employees working inthe receiving and testing department performing chemical or elec-trical laboratory work; and also excluding stenographers A and Bworking for foremen, general foremen, inspection supervisors, pro-duction supervisors, and chief timekeepers; production engineers inthe Production Planning Department and the Experimental Produc-tion Department working under the job titles of Senior ProductionEngineer B, Production Engineer A, Production Engineer B, Pro-duction Planner Special and Production Planner B; the followingemployees in Departments 521 and 525: production control recorders,working group leaders, clerks, expediters, stenographers, and oper-ators of tabulating, key punch, and verifier machines ; power plantoperators; truck drivers operating on the public highway; and furtherexcluding office clerical employees, guards, professional employees, andsupervisors as defined in the Act.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that in Case No. 19-RC-341, Seattle Profes-sional Engineering Employees Association has been designated andselected by a majority of the employees of the Employer in the unithereinabcve found by the Board to be appropriate as their representa-tive for the purposes of collective bargaining, and that, pursuant toSection 9 (a) of the Act, the said organization is the exclusive repre-sentative of al' the employees in such unit for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment,and other conditions of employment; andIT IS HEREBY CERTIFIED that in Case NO. 19-RC-344, AeronauticalIndustrial District Lodge No. 751, International. Association of Ma-chinists (IND) has been designated and selected by a majority of the 232DECISIONSOF NATIONAL LABORRELATIONS BOARDemployees of the Employer in the unit hereinabove found by the Boardto be appropriate as their representative for the purposes of collectivebargaining, and that, pursuant to Section 9 (a) of the Act, the saidorganization is the exclusive representative of all the employees iiisuch unit for the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other conditions ofemployment; and alsoIT IS HEREBY ORDERED that the petition in Case No. 19-RC-381 be,and it hereby is, dismissed.MEMBER HOUSTON, dissenting in part:I believe that the incorrect designation of the Machinists as affiliatedwith the AFL constituted such a departure from our usual standardof care in conducting elections so as to make. it necessary to set asidethe election in Case No. 19-RC-344.The Board has always emphasized its duty in election proceedingsto provide employees with an opportunity to express their desiresunder conditions as nearly ideal as possible.We have said that unlessthe requisite conditions are present the election fails of its purposeand must be set aside.9The correct designation of unions on theballot is basic among such essential requirements. Indeed, the ballotin this important regard must be free from all error likely to influencethe employees in their choice of a bargaining representative.Thatrequirement was not met here.A substantial number of employeeswere admittedly allowed to cast ballots which were erroneouslymarked in a material respect.We should correct this mistake with-out regard to any speculation as to the actual or probable consequenceof their use.Even if I were to view the effect of the use of the defective ballotson the election result as a. relevant consideration, I could not join inthe decision of the majority, for the circumstances of this case createa doubt that the result of the election was truly representative.Thereis no warrant for the majority's assumption that the later correctlylabeled ballots and the proper notices of election "completely anddefinitely" exclude the possibility that the balloting during the earlyhours of the election, when the defective ballots were utilized, mayhave prejudiced the Teamsters in the eyes of the voters. It is equallyproper to assume that their only effect may have been to further con-fuse them.Accordingly, in view of the existing uncertainty that theelection provided full opportunity for an expression of the employees'true choice of a bargaining representative, and the fact that it is ofGeneralShoeCorporation,77NLRB 124. BOEING AIRPLANE COMPANY233vital importance that regularity in the conduct of our elections bevigilantly maintained, I cannot indulge in the presumption of mycolleagues that the election has served its purpose.I note also that the posted notices of election failed to state theeligibility payroll period and that, although some attempt was madeto correct these defects, it is unclear as to when the corrections weremade and whether all the notices posted were corrected.For the foregoing reasons, I would order that the election in CaseNo. 19-RC-344 be set aside.And for the same reasons, I would with-hold determination as to the unit placement of the electrical mainte-nance employees involved in Case No. 19-RC-381.